Title: To Thomas Jefferson from James Holland, 20 February 1808
From: Holland, James
To: Jefferson, Thomas


                                                
                            Sir
                     
                            City of Washington 20th. feb. 1808
                        

                        In the Summer of 1806 I had the honor to receive a note of inquiry from you relative to the probable reformation of Jacob Ray in the event of a pardon; The result of that inquiry terminated more in favor of Phillip Williams who was pardoned; Said Jacob continues in the Jail of this district, who probably would have also been liberated but for the impression you was under of his impenitence and of his having treated his wife with disrespect.
                  After Williams was Set at liberty both him and the wife of Ray Solicited me to apply for Rays emancipation they both denying the charge of ill treatment of his wife I then declined interfering in Rays behalf from an opinion that you considered he ought to continue longer in Jail.
                  I have been informed that the Juges as well as a majority of the Jury who were on his trial have recomended him to Mercy which recomendation you are in possession of. Martial Brent and the Jailor has also certified in his favor which certificates are in the hands of Mr. Kay who has promised to send them to you on monday
                  I also enclose you Rays memorial accompanied by the certificate of a respectable number of signors who all signed without hesitation on the day it was presented not any refusing their Signiture to whom it was presented except one man.
                  It is now hoped that in conformity to your feelings as well as from a Sense of duty you will be autherised to remit the remainder of Rays punishment
                  I have the pleasure to Subscribe myself your Sincere friend and humble Servant.
                        
                            Jas: Holland
                     
                        
                  
                     Ps the enclosed would have been forwarded on the date of the certificate but for waiting for the papers in the hands of Mr. Kay. 
                  
                                            
                            J.H.
                            
                        
                Enclosure
                                    
                     
                        City of Washington 27th. Jan. 1808.
                     
                     The undersigned having been informed of the condition of Jacob Ray who has been long confined in the Jail of this district. And also having been informed of the distress of his wife and family do think him an object of compassion, and recommend him to Mercy.
                     
                        Jas: Holland
                        
                        [and 23 others]
                     
                     
                        [Order by TJ:]
                        Feb. 24. 1808.
                        Let a pardon issue.
                        
                            Th: Jefferson
                        
                     
                  
                  
               